NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

                LUTHER BEBLEY, III,
                     Petitioner

                            v.

        DEPARTMENT OF THE AIR FORCE,
                   Respondent
             ______________________

                       2018-2221
                 ______________________

   Petition for review of the Merit Systems Protection
Board in No. DA-0752-17-0349-I-1.
                ______________________

                Decided: August 2, 2019
                ______________________

    ROBERT CHRIS PITTARD, Pittard Law Firm, San Anto-
nio, TX, argued for petitioner.

    DAVID MICHAEL KERR, Commercial Litigation Branch,
Civil Division, United States Department of Justice, Wash-
ington, DC, argued for respondent. Also represented by
JOSEPH H. HUNT, TARA K. HOGAN, ROBERT EDWARD
KIRSCHMAN, JR.
                  ______________________

    Before DYK, REYNA, and TARANTO, Circuit Judges.
2                                        BEBLEY v. AIR FORCE




REYNA, Circuit Judge.
    Mr. Luther Bebley, III appeals a decision of the Merit
Systems Protection Board sustaining his removal by the
Department of the Air Force. The Board affirmed Mr.
Bebley’s removal based on a charge of conduct unbecoming
a federal employee. Because the Board’s decision is sup-
ported by substantial evidence and Mr. Bebley’s procedural
due process claim was waived, we affirm.
                        BACKGROUND
    Mr. Bebley was employed by the Department of the Air
Force (“Air Force”) as an Information (Network) Specialist
at Joint Base San Antonio, Texas. On May 11, 2016, Mr.
Bebley met with his supervisor to discuss work-related
matters. During the meeting, Mr. Bebley became agitated
and shouted obscenities at his supervisor for several
minutes. Three coworkers in a different office overheard
Mr. Bebley’s shouting. One coworker intervened and es-
corted Mr. Bebley out of the supervisor’s office. Mr. Bebley
continued to be agitated and attempted to return to the su-
pervisor’s office. The supervisor contacted the military
base police.
    The military police investigated the incident and is-
sued a Report of Investigation (“ROI”). The ROI contained
witness statements and twenty-one attached exhibits. ROI
Exhibit 21 is a printout of Mr. Bebley’s criminal history.
    On September 26, 2016, the Air Force issued a notice
of proposed removal, charging Mr. Bebley with conduct un-
becoming a federal employee based on the events described
above. This notice indicated that the proposing official con-
sidered the factual allegations, witness statements from
the ROI, and several policy documents. The notice did not
mention ROI Exhibit 21. Mr. Bebley submitted oral and
written responses to the proposed removal. On Febru-
ary 15, 2017, the deciding official issued a notice of addi-
tional information. In this notice, the deciding official
BEBLEY v. AIR FORCE                                        3



stated that he would consider three additional documents
in making his decision: ROI Exhibits 13 and 20, and an in-
vestigative report detailing Mr. Bebley’s past allegations of
unfair treatment and hostile work environment. On
March 8, 2017, Mr. Bebley met with the deciding official
and responded to the notice of additional information.
    On May 9, 2017, the Air Force sustained the charge
against Mr. Bebley and issued a notice of decision to re-
move him. The deciding official noted that his decision was
based on the reasons and evidence identified in the notice
of proposed removal, the notice of additional information,
and Mr. Bebley’s written responses.
    On June 2, 2017, Mr. Bebley appealed his removal to
the Merit Systems Protection Board (“Board”). The Air
Force filed a response on June 26, 2017, and attached a re-
dacted version of the ROI. Although the redacted ROI did
not include Exhibit 21, the redacted ROI referenced Ex-
hibit 21 and stated that Exhibit 21 contained Mr. Bebley’s
criminal history. The Air Force alleges that it provided an
unredacted version of the ROI with Exhibit 21 to Mr.
Bebley in discovery, although Mr. Bebley disputes this al-
legation. Appellee’s Br. 8–9; Appellant’s Br. 18, 21.
    At the prehearing conference, Mr. Bebley’s counsel in-
quired about the Air Force’s omission of ROI Exhibit 21
from its response. Mr. Bebley’s counsel further objected to
the Air Force’s use of ROI Exhibit 21 at the hearing as
“prejudicial and not relevant.” S. App’x 26. Mr. Bebley’s
counsel, however, did not request an unredacted copy of the
ROI with Exhibit 21.
    On March 21, 2018, a hearing was held before an ad-
ministrative judge (“AJ”).     During the hearing, Mr.
Bebley’s counsel requested that ROI Exhibit 21 be made
part of the record. The AJ granted this request, leaving the
evidentiary record open for seven days after the hearing to
permit the Air Force to submit ROI Exhibit 21.
App’x 2 n.1.    Several of Mr. Bebley’s coworkers, the
4                                         BEBLEY v. AIR FORCE




supervisor, and the Air Force deciding official testified at
the hearing. App’x 2–9. Mr. Bebley’s counsel did not ques-
tion the deciding official about what information the official
considered in his penalty determination, including
whether he considered ROI Exhibit 21, although counsel
had “ample opportunity” to do so. App’x 2 n.1.
    On March 27, 2018, the Air Force submitted ROI Ex-
hibit 21 into the record. App’x 36–37; S. App’x 21. The fol-
lowing day, Mr. Bebley filed a declaration with the Board,
stating that he had never previously seen ROI Exhibit 21
and attempting to explain each incident detailed in ROI
Exhibit 21. App’x 45–46. The Air Force moved to strike
Mr. Bebley’s declaration. S. App’x 21–22.
     On April 18, 2018, the AJ ordered the record reopened
for the sole purpose of permitting the Air Force to supple-
ment the record with Mr. Bebley’s March 8, 2017 reply to
the notice of additional information. The AJ’s order stated
that “[n]o further evidence or argument will be considered
unless shown to be new and material evidence not availa-
ble before the close of [the] record.” App’x 52.
     On May 2, 2018, the AJ issued an initial decision, sus-
taining Mr. Bebley’s removal. The AJ credited the testi-
mony of Mr. Bebley’s coworkers and his supervisor, finding
it to be credible and consistent, and determined that the
Air Force had proven by a preponderance of the evidence
the charge of conduct unbecoming a federal employee.
App’x 7–9. With respect to ROI Exhibit 21, the AJ deter-
mined that there was “no record evidence that the deciding
official considered the appellant’s criminal history or that
[Mr. Bebley’s] due process rights were violated.”
App’x 2 n.1. Despite finding that Mr. Bebley’s declaration
did “not impact the outcome of this appeal,” the AJ denied
the Air Force’s motion to strike the declaration.
App’x 3 n.1.     The initial decision became final on
June 6, 2018. Appellant’s Br. 11. Mr. Bebley timely ap-
pealed. We have jurisdiction under 28 U.S.C. § 1295(a)(9).
BEBLEY v. AIR FORCE                                        5



                        DISCUSSION
     This court will affirm the Board’s final decision unless
it was (1) arbitrary, capricious, an abuse of discretion, or
otherwise not in accordance with law; (2) obtained without
procedures required by law, rule, or regulation having been
followed; or (3) unsupported by substantial evidence.
5 U.S.C. § 7703(c); Einboden v. Dep’t of Navy, 802 F.3d
1321, 1324 (Fed. Cir. 2015). A factual finding is supported
by substantial evidence if a reasonable mind might accept
the evidence as adequate to support the finding. Snyder v.
Dep’t of Navy, 854 F.3d 1366, 1372 (Fed. Cir. 2017). Addi-
tionally, this court will set aside any Board decision incon-
sistent with the Due Process Clause of the Fifth
Amendment. Stone v. F.D.I.C., 179 F.3d 1368, 1374 (Fed.
Circ. 1999).
    Mr. Bebley argues that the AJ’s decision sustaining his
removal is unsupported by substantial evidence. Appel-
lant’s Br. 27–29. Mr. Bebley also argues that his due pro-
cess rights were violated because the deciding official
considered new and material information in the form of Mr.
Bebley’s criminal history set out in ROI Exhibit 21 without
giving Mr. Bebley notice and an opportunity to respond.
Appellant’s Br. 14–22. We address each argument in turn.
                 I. Mr. Bebley’s Removal
    Mr. Bebley argues that the AJ’s decision sustaining his
removal is unsupported by substantial evidence because
the AJ gave too much weight to the credibility of Mr.
Bebley’s supervisor and other witnesses that testified
against Mr. Bebley. Appellant’s Br. 28. Mr. Bebley con-
tends that those witness accounts were less credible than
his own testimony because of retaliation Mr. Bebley was
experiencing in response to his past complaints against the
supervisor. Id. Mr. Bebley further contends that the AJ
erred by not considering evidence of mitigating circum-
stances presented by Mr. Bebley. Id. at 29.
6                                         BEBLEY v. AIR FORCE




     We conclude that substantial evidence supports the
AJ’s decision to sustain Mr. Bebley’s removal. The AJ
found that the testimony of Mr. Bebley’s supervisor was
“credible and persuasive.” App’x 7. The AJ further found
that the testimony of three of Mr. Bebley’s coworkers “was
consistent” with the supervisor’s account. App’x 8. The AJ
found that, by contrast, Mr. Bebley’s testimony was uncor-
roborated and provided no basis for discrediting the super-
visor’s testimony. Id. Additionally, the AJ found that Mr.
Bebley admitted that his conduct was “unprofessional,”
that his voice was raised, that he used profanity, and that
he called his supervisor a “coward.” App’x 7, 9. These find-
ings are sufficient to support Mr. Bebley’s removal. Mr.
Bebley essentially asks us to reassess the credibility of wit-
nesses and to reweigh conflicting evidence presented at the
hearing, but that is not the role of this court. Witness cred-
ibility determinations are virtually unreviewable on ap-
peal. Bieber v. Dep’t of Army, 287 F.3d 1358, 1364 (Fed.
Cir. 2002). We do not reweigh the evidence before the
Board. McMillan v. Dep’t of Justice, 812 F.3d 1364, 1371
(Fed. Cir. 2016).
                      II. Due Process
    Mr. Bebley argues that his procedural due process
rights were violated by the Air Force’s failure to produce
ROI Exhibit 21 during his removal proceedings, and by the
AJ’s failure to reopen the record and reconvene the hearing
once the Air Force submitted ROI Exhibit 21 into the rec-
ord. Mr. Bebley contends these purported failures deprived
him of an opportunity to respond to his criminal history set
out in ROI Exhibit 21.
    Notice and an opportunity to be heard are fundamental
requirements of due process. LaChance v. Erickson, 522
U.S. 262, 266 (1998) (citing Cleveland Bd. of Educ. v.
Loudermill, 470 U.S. 532, 542 (1985)). The Supreme Court
has explained that prior to termination, a “tenured public
employee is entitled to oral or written notice of the charges
BEBLEY v. AIR FORCE                                       7



against him, an explanation of the employer’s evidence,
and an opportunity to present his side of the story.” Id.
These due process guarantees are undermined if a public
employee receives notice of only a portion of the employer’s
evidence, and the deciding official considers new and ma-
terial information in making his removal decision. Stone,
179 F.3d at 1376.
    We need not decide whether Mr. Bebley was afforded
sufficient notice of ROI Exhibit 21 and an opportunity to
respond to the deciding official about its contents, because
Mr. Bebley waived his due process argument.
     The record indicates that Mr. Bebley was aware that
ROI Exhibit 21 contained his criminal history at least as
early as the filing date of the Air Force’s response to Mr.
Bebley’s appeal to the Board. See App’x 35–36; S. App’x 1,
7, 14. Mr. Bebley nonetheless failed to request an unre-
dacted copy of the ROI with Exhibit 21 until the hearing.
App’x 2 n.1, 37; S. App’x 26. The record also indicates that
Mr. Bebley had “ample opportunity” to question the decid-
ing official during the hearing about what evidence the of-
ficial considered in his penalty determination, but did not
do so. App’x 2 n.1. Lastly, Mr. Bebley concedes that after
the Air Force entered ROI Exhibit 21 into the record sub-
sequent to the hearing, he failed to request that the AJ re-
open the hearing to allow Mr. Bebley to question the
deciding official about whether the official relied on ROI
Exhibit 21. Appellant’s Supp. Br. 2.
    Mr. Bebley argues that ROI Exhibit 21 was newly dis-
covered evidence, and his declaration addressing that ex-
hibit constituted “a de facto request to reopen the record.”
Id. at 4; Appellant’s Br. 24. Nothing in the declaration,
however, demonstrates Mr. Bebley’s desire to reopen the
record to question the deciding official about ROI Ex-
hibit 21. Rather, Mr. Bebley stated that the purpose of the
declaration was to address each incident of criminal activ-
ity described in his criminal history set out in ROI
8                                        BEBLEY v. AIR FORCE




Exhibit 21. App’x 45. The AJ considered Mr. Bebley’s dec-
laration and made it part of the record, which was all the
AJ was bound to do in this case.
     Mr. Bebley further argues that the AJ should have sua
sponte reopened the record, pointing to the AJ’s discretion
to do so in the face of newly discovered evidence. Appel-
lant’s Br. 26. As Mr. Bebley recognizes, however, that
power is discretionary. Additionally, Mr. Bebley was on
notice that the AJ would not sua sponte reopen the record
to address ROI Exhibit 21, because the AJ already reo-
pened the record solely for a different purpose: to permit
the Air Force to submit Mr. Bebley’s response to the decid-
ing official’s notice of additional information. App’x 52.
The order reopening the record explicitly stated that “[n]o
further evidence or argument will be considered unless
shown to be new and material evidence not available before
the close of [the] record.” Id. Thus, Mr. Bebley should have
been aware that the onus was on him to demonstrate that
ROI Exhibit 21 was new and material evidence and to move
to reopen the record if he desired to question the deciding
official about that exhibit. We conclude that on this record,
the AJ did not abuse her discretion by not reopening the
hearing or the record.
                       CONCLUSION
   We have considered Mr. Bebley’s remaining arguments
and find them unpersuasive. Accordingly, we affirm the
Board’s decision sustaining Mr. Bebley’s removal.
                       AFFIRMED
                           COSTS
    No costs.